*793With respect to the crimes charged under indictment No. 53411, upon which defendant went to trial, it was established that someone entered the complainant’s home at night and once inside searched for valuables. During such search he dropped various items to the floor and removed a set of car keys. He took complainant’s car and left. The police took some of the items lying on the floor and obtained fingerprints which matched those of the defendant. There was no defense offered; defendant was convicted on the circumstantial evidence of the fingerprints. Although the evidence was circumstantial in nature, this sort of proof is sufficient if it “leads to a conclusion of guilt beyond a reasonable doubt and, in addition * * * the facts proved exclude to a moral certainty every reasonable hypothesis of innocence” (People v Johnson, 101 AD2d 684). The proof at defendant’s trial met that standard.
Addressing defendant’s convictions under the four indictments on which he offered pleas of guilty, we have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel’s application for leave to withdraw as counsel as to those indictments is granted. (See, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.